DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 1-24 are objected to because of the following informalities:  UHS-I , NVMe, PCIe  are in abbreviation , it needed to  spell the words out.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (Pub. No. US2010/0312933) in view of Fujimoto et al. (Pub. No. US2020/0090020)
As per claim 1, Chou discloses a method for controlling a data transmission mode of a secure digital (SD) memory card device (fig.7, i.e., 304) , an electronic device to be used as a host (fig.7, i.e., 704)  and having a first external signal port(fig.7., i.e., 710 included ports connected to  304,306,308), the SD memory card device to be capable of operating an SD mode (paragraph 54, i.e., When sd 304 is inserted, extended host 322 uses 7 pins of VSD bus 320 to communicate using the MMC pins and protocol.  When SD card 304 is inserted, extended host 322 uses 9 pins of VSD bus 320 to communicate using the SD pins and protocol.) at least and having a second external signal port, the SD memory card device to be coupled to the electronic device via the first external signal port and the second external signal port, and the method comprises: (paragraph 78, i.e., a host with a SD-compatible receptacle that supports extended-mode communication (i.e., communication using protocols that are in addition to or different from the SD protocol).  SD card 304, MMC card 306, or VSD card 308 may be plugged into SD receptacle 710 of host 704.Each card can operate in its own communication mode.)
sending a first power signal corresponding to the SD mode from the electronic device to the SD memory card device via the first external signal port (fig.7., i.e., 710 included ports connected to  304,306,308)and a pin VDD1 of the second external signal port, to control and make the SD memory card device enter an initial state; and (paragraph 140-142, i.e., transmitting a sequence of commands to the device, a first one said sequence of commands being supported by one of an industry standard SD protocol and an MMC protocol, and a second one of said sequence of commands being supported by a protocol other than said industry standard SD protocol and said industry standard MMC protocol. Device transmits a predetermine response to the host processor in response to the first one of the sequence of commands establishing communications between the host processor and device by enabling a first protocol processor of plurality of protocol processors to communicate with host processor that communications between host processor and the device are performed by the first protocol processor wherein first protocol processor supports of of SD protocol.)
sending a second power signal from the electronic device to the SD memory card device via one of a pin VDD2 and a pin VDD3 of the second external signal port,; (paragraph 134, i.e., Power (VDD) is provided on pin 4, while grounds are provided on pins 3 and 6 for all protocols.  A clock is input to the card on pin 5 for MMC, SPI and SD.  USB do not use this pin and it is defaulted to CLK.  Pin 5 is the negative receive data signal for PCIE, SATA and 1394.)
wherein a plurality of pins, used for a data line, of an input/output communication interface standard employed by the SD mode of the SD memory card device are shared by another input/output communication interface standard protocol employed by the PCIe mode, (paragraph 79, i.e., Other protocols communicate with SD receptacle 710 through multi-personality bus switch 712 also, which selects one of the available protocol processors in the host.  The default setting of the multi-personality bus switch 712 is for SD) and the plurality of pins of the input/output communication interface standard employed by the SD mode comprise pins of pin numbers 1, 7, 8, and 9. (paragraph 80, i.e., The contact pins in SD receptacle 710 connect to multi-personality bus switch 712.  In an embodiment, transceivers in multi-personality bus switch 712 buffer data to and from the transmit and receive pairs of differential data lines in the metal contacts for all protocols including SD, USB, PCI-Express, IEEE 1394 Firewire, Serial-Attached SCSI, and Serial ATA, and for MultiMediaCar)
	Chou discloses all the limitations as the above but does not explicitly discloses sending a second power signal from the electronic device to the SD memory card device via one of a pin VDD2 and a pin VDD3 of the second external signal port, to control and make the SD memory card device enter a Linkup state of a PCIe mode, a voltage level of the second power signal being lower than a voltage level of the first power signal and wherein a plurality of pins, used for a data line, of an IJHS-I input/output communication interface standard employed by the SD mode of the SD memory card device are shared by another input/output communication interface standard of a PCIe channel with an NVMe protocol employed by the PCIe mode. However, Fujimoto discloses this. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Fujimoto  with the teaching of Chou so as to By assigning signals used in communication in the second mode compliant with the PCIe standard to the row R2 and making it possible for the memory card SD1 to support communication according to the PCIe standard, data transfer speed can be increased. Hence, design to increase the data transfer speed of the memory card SD1 can be facilitated, and the development cost can be reduced.

As per claim 2, Fujimoto discloses the method  further comprising: using the electronic device in the Linkup state of the PCIe mode to communicate with the SD memory card device based on a communication connection protocol; (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if 3supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)
operating the SD memory card device under the PCIe mode if the communication connection protocol succeeds; and sending a command CMDO corresponding to the SD mode at a pin CMD employed by the SD mode or sending a specific clock SDCLK corresponding to the SD mode at a pin CLK 

As per claim 3, Fujimoto discloses  the method further comprising: in the Linkup state of the PCIe mode, disabling the second power signal of the PCIe mode from the electronic device via the first external signal port and the second external signal port, to control the SD memory card device to go back to the initial state from the Linkup state. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if 3supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)


the first external signal port having multiple pins and to be coupled to multiple pins of the second external signal port of the SD memory card device; (paragraph 54, i.e., When sd 304 is inserted, extended host 322 uses 7 pins of VSD bus 320 to communicate using the MMC pins and protocol.  When SD card 304 is inserted, extended host 322 uses 9 pins of VSD bus 320 to communicate using the SD pins and protocol.)
a driving circuit, coupled to the first external signal port; and a processor, coupled to the driving circuit, and used for: controlling the driving circuit to send a first power signal corresponding to the SD mode from the electronic device to the SD memory card device via the first external signal port and a pin VDD1 Of the second external signal port, to control and make the SD memory card device enter an initial state; and employed by the SD mode comprise pins of pin numbers 1, 7, 8, and 9. (paragraph 80, i.e., The contact pins in SD receptacle 710 connect to multi-personality bus switch 712.  In an embodiment, transceivers in multi-personality bus switch 712 buffer data to and from the transmit and receive pairs of differential data lines in the metal contacts for all protocols including SD, USB, PCI-Express, IEEE 1394 Firewire, Serial-Attached SCSI, and Serial ATA, and for MultiMediaCar)
	Chou discloses all the limitations as the above but does not explicitly discloses and sending a second power signal from the electronic device to the SD memory card device via one of a pin VDD2 and a pin VDD3 of the second external signal port, to control and make the SD memory card device enter a Linkup state of a PCIe mode, a voltage level of the second power signal being lower than a voltage level of the first power signal; wherein a plurality of pins, used for a data line, of an UHS-I 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Fujimoto  with the teaching of Chou so as to By assigning signals used in communication in the second mode compliant with the PCIe standard to the row R2 and making it possible for the memory card SD1 to support communication according to the PCIe standard, data transfer speed can be increased. Hence, design to increase the data transfer speed of the memory card SD1 can be facilitated, and the development cost can be reduced.

As per claim 5, Fujimoto discloses  wherein the processor is used for controlling the driving circuit to:
communicate with the SD memory card device based on a communication connection protocol in the Linkup state of the PCIe mode; operate the SD memory card device under the PCIe mode if the communication connection protocol succeeds; and send a command CMDO corresponding to the SD mode at a pin CMD employed by the SD mode or sending a specific clock SDCLK corresponding to the SD mode at a pin CLK employed by the SD mode from the electronic device to the SD memory card 

As per claim 6, Fujimoto discloses  wherein when the SD memory card device in the Linkup state of the PCIe mode, the processor is used for controlling the driving circuit to disable the second power signal of the PCIe mode via the first external signal port and the second external signal port, to control the SD memory card device to go back to the initial state from the Linkup state. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if 3supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)

AS per claim 7, Chou discloses a method for controlling a data transmission mode of an SD memory card device, an electronic to be used as a host and having a first external signal port, the SD memory card 
sending a first power signal corresponding to the SD mode from the electronic device used as the host to the SD memory card device via the first external signal port and a pin VDD1 of the second external signal port, to control and make the SD memory card device enter an initial state; (paragraph 134, i.e., Power (VDD) is provided on pin 4, while grounds are provided on pins 3 and 6 for all protocols.  A clock is input to the card on pin 5 for MMC, SPI and SD.  USB do not use this pin and it is defaulted to CLK.  Pin 5 is the negative receive data signal for PCIE, SATA and 1394.)
sending a command CMDO corresponding to the SD mode from the electronic device to the SD memory card device via pin CMD employed by the SD mode or sending a specific clock SDCLK corresponding to the SD mode from the electronic device to the SD memory card device via pin CLK employed by the SD mode, to control and make the SD memory card device enter the SD mode from the initial state and operate under the SD mode; (paragraph 140-142, i.e., transmitting a sequence of commands to the device, a first one said sequence of commands being supported by one of an industry standard SD protocol and an MMC protocol, and a second one of said sequence of commands being supported by a protocol other than said industry standard SD protocol and said industry standard MMC protocol. Device transmits a predetermine response to the host processor in response to the first one of the sequence of commands establishing communications between the host processor and device by enabling a first protocol processor of plurality of protocol processors to communicate with host processor that communications between host processor and the device are performed by the first protocol processor wherein first protocol processor supports of of SD protocol.)
the plurality of pins used as the data line in the SD mode comprise pins of pin numbers 1, 7, 8, and 9. (paragraph 80, i.e., The contact pins in SD receptacle 710 connect to multi-personality bus switch 
Chou discloses all the limitations as the above but does not explicitly discloses sending a command CMD8 from the electronic device to the SD memory card device via the pin CMD to query whether the SD memory card device supports a PCIe mode; controlling the SD memory card device to operate under the SD mode if the SD memory card device responses that the PCIe mode is not supported; and sending a second power signal from the electronic device to the SD memory card device via one of a pin VDD2 and a pin VDD3 of the second external signal port if the SD memory card device responses that the PCIe mode is supported, to control and make the SD memory card device enter a Linkup state of the PCIe mode, a voltage level of the second power signal being lower than a voltage level of the first power signal; wherein a plurality of pins of an UHS-I input/output communication interface standard employed by the SD mode of the SD memory card device, used for a data line, are shared to be used byanother input/output communication interface standard of PCIe channel with NVMe protocol employed by the PCIe mode;. However, Fujimoto discloses this. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Fujimoto  with the teaching of Chou so 

As per claim 8, Fujimoto discloses  the method further comprising: using the electronic device in the Linkup state of the PCIe mode to communicate with the SD memory card device based on a communication connection protocol; (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if 3supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)
operating the SD memory card device under the PCIe mode if the communication connection protocol succeeds; and sending a command CMDO corresponding to the SD mode at the pin CMD employed by the SD mode or sending the specific clock SDCLK corresponding to the SD mode at the pin CLK employed by the SD mode from the electronic device to the SD memory card device via the first external signal port and the second external signal port, to control and make the SD memory card device enter the SD mode from the Linkup state if the communication connection protocol fails. (paragraph 142-146, i.e., if a response to the command of S16 has not been transmitted from the memory card within the prescribed time (No at S17), the host device determines that an error has occurred and stops the initialization of the first mode compliant with the SD standard (S20).  S20 includes cases where a 

As per claim 9, Fujimoto discloses  the method  further comprising:
in the Linkup state of the PCIe mode, disabling the second power signal of the PCIe mode from the electronic device via the first external signal port and the second external signal port, to control the SD memory card device go back to the initial state from the Linkup state. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if 3supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)

As per claim 10, Chou discloses   An electronic device to be coupled to an SD memory card device and capable of controlling a data transmission mode of the SD memory card device, the electronic device to be at a host and having a first external signal port, the SD memory card device at least can operate under an SD mode and have a second external signal port, and the electronic device comprises:
the first external signal port, having a plurality of pins to be coupled to multiple pins of the second external signal port of the SD memory card device;(paragraph 127, i.e., A lines A+, A- on pins 2, 1 
a driving circuit, coupled to the first external signal port; and (fig.7, i.e., 712)
a processor, coupled to the driving circuit, configured for: controlling the driving circuit to send a first power signal corresponding to the SD mode from the electronic device to the SD memory card device through the first external signal port and a pin VDD1 of the second external signal port, to control and make the SD memory card device enter an initial state; (paragraph 140-142, i.e., transmitting a sequence of commands to the device, a first one said sequence of commands being supported by one of an industry standard SD protocol and an MMC protocol, and a second one of said sequence of commands being supported by a protocol other than said industry standard SD protocol and said industry standard MMC protocol. Device transmits a predetermine response to the host processor in response to the first one of the sequence of commands establishing communications between the host processor and device by enabling a first protocol processor of plurality of protocol processors to communicate with host processor that communications between host processor and the device are performed by the first protocol processor wherein first protocol processor supports of of SD protocol.)
controlling the driving circuit to send a command CMDO corresponding to the SD mode from the electronic device to the SD memory card device through the pin CMD employed by the SD mode or to send a specific clock SDCLK corresponding to the SD mode from the electronic device to the SD memory card device through a pin CLK employed by the SD mode, to control and make the SD memory card device enter the SD mode from the initial state and operate under the SD mode; (paragraph 140-142, i.e., transmitting a sequence of commands to the device, a first one said sequence of commands being supported by one of an industry standard SD protocol and an MMC protocol, and a second one of said sequence of commands being supported by a protocol other than said industry standard SD protocol and said industry standard MMC protocol. Device transmits a predetermine response to the 
the plurality of pins used as the data line in the SD mode comprise pins of pin numbers 1, 7, 8, and 9. (paragraph 80, i.e., The contact pins in SD receptacle 710 connect to multi-personality bus switch 712.  In an embodiment, transceivers in multi-personality bus switch 712 buffer data to and from the transmit and receive pairs of differential data lines in the metal contacts for all protocols including SD, USB, PCI-Express, IEEE 1394 Firewire, Serial-Attached SCSI, and Serial ATA, and for MultiMediaCar)
Chou discloses all the limitations as the above but does not explicitly discloses controlling the driving circuit to send a command CMD8 from the electronic device to the SD memory card device through the pin CMD to query whether the SD memory card device supports a PCIe mode; controlling the SD memory card device to operate under the SD mode if the SD memory card device responses that the PCIe mode is not supported; andsending a second power signal from the electronic device to the SD memory card device via one of a pin VDD2 and a pin VDD3 of the second external signal port if the SD memory card device responses that the PCIe mode is supported, to control and make the SD memory card device enter a Linkup state of the PCIe mode, a voltage level of the second power signal being lower than a voltage level of the first power signal; wherein a plurality of pins of an IJHS-I input/output communication interface standard employed by the SD mode of the SD memory card device, used for a data line, are shared to be used by another input/output communication interface standard of PCIe channel with NVMe protocol employed by the PCIe mode. However, Fujimoto discloses this. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Fujimoto  with the teaching of Chou so as to By assigning signals used in communication in the second mode compliant with the PCIe standard to the row R2 and making it possible for the memory card SD1 to support communication according to the PCIe standard, data transfer speed can be increased. Hence, design to increase the data transfer speed of the memory card SD1 can be facilitated, and the development cost can be reduced.

As per claim 11, Fujimoto discloses  wherein the processor is used to control the driving circuit to:
communicate with the SD memory card device based on a communication connection protocol in the Linkup state of the PCIe mode; (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if 3supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)
operating the SD memory card device under the PCIe mode if the communication connection protocol succeeds; and sending a command CMDO corresponding to the SD mode at the pin CMD 

As per claim 12, Fujimoto discloses  wherein when the SD memory card device is in the Linkup state of the PCIe mode, the processor is used to control the driving circuit to disable the second power signal of the PCIe mode from the electronic device via the first external signal port and the second external signal port, to control the SD memory card device go back to the initial state from the Linkup state. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if 3supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)


receiving a first power signal corresponding to the SD mode from the electronic device through the first external signal port and a pin VDD1 of the second external signal port, to control and make the SD memory card device enter an initial state; and (paragraph 140-142, i.e., transmitting a sequence of commands to the device, a first one said sequence of commands being supported by one of an industry standard SD protocol and an MMC protocol, and a second one of said sequence of commands being supported by a protocol other than said industry standard SD protocol and said industry standard MMC protocol. Device transmits a predetermine response to the host processor in response to the first one of the sequence of commands establishing communications between the host processor and device by enabling a first protocol processor of plurality of protocol processors to communicate with host processor that communications between host processor and the device are performed by the first protocol processor wherein first protocol processor supports of of SD protocol.)
the plurality of pins used as the data line in the SD mode comprise pins of pin numbers 1, 7, 8, and 9. (paragraph 80, i.e., The contact pins in SD receptacle 710 connect to multi-personality bus switch 712.  In an embodiment, transceivers in multi-personality bus switch 712 buffer data to and from the transmit and receive pairs of differential data lines in the metal contacts for all protocols including SD, USB, PCI-Express, IEEE 1394 Firewire, Serial-Attached SCSI, and Serial ATA, and for MultiMediaCar)
	Chou discloses all the limitations as the above but does not explicitly discloses receiving a second power signal from the electronic device through one among a pin VDD2 and a pin VDD3 of the second external signal port, a voltage level of the second power signal being lower than a voltage level 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Fujimoto  with the teaching of Chou so as to By assigning signals used in communication in the second mode compliant with the PCIe standard to the row R2 and making it possible for the memory card SD1 to support communication according to the PCIe standard, data transfer speed can be increased. Hence, design to increase the data transfer speed of the memory card SD1 can be facilitated, and the development cost can be reduced.

As per claim 14, Fujimoto discloses  the method further comprising: communicate with the electronic device based on a communication connection protocol in the Linkup state of the PCIe mode; (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group 
operating the SD memory card device under the PCIe mode if the communication connection protocol succeeds; and sending a command CMDO corresponding to the SD mode at a pin CMD employed by the SD mode or sending a specific clock SDCLK corresponding to the SD mode at a pin CLK employed by the SD mode from the electronic device to the SD memory card device via the first external signal port and the second external signal port, to control and make the SD memory card device enter the SD mode from the Linkup state if the communication connection protocol fails. (paragraph 142-146, i.e., if a response to the command of S16 has not been transmitted from the memory card within the prescribed time (No at S17), the host device determines that an error has occurred and stops the initialization of the first mode compliant with the SD standard (S20).  S20 includes cases where a card that is not an SD card is connected. the power supply voltage VDD3 is supplied to the power supply terminal VDD3 of the row R2 of the memory card SD1 (S1).  If the memory card SD1 supports the PCIe standard, when a symbol is transmitted to the row R2 of the memory card SD1 (S3), then there is a response from the memory card SD1 (Yes at S4).)

As per claim 15, Fujimoto discloses  The method  further comprising: in the Linkup state of the PCIe mode, controlling the SD memory card device go back to the initial state from the Linkup state when it is from the electronic device through the first external signal port and the second external signal port to detect that the second power signal of the PCIe mode is disabled. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power 

AS per claim 16, Chou discloses a flash memory controller of an SD memory card device, the SD memory card device to be coupled to an electronic device, the electronic device to be at a host and having a first external signal port, the SD memory card device at least can operate under an SD mode and have a second external signal port, the second external signal port having multiple pins to be coupled multiple pins of the first external signal port of the electronic device, the SD memory card device further comprising a flash memory, the flash memory controller to be coupled between the flash memory and the second external signal port and comprises:
a register, configured for temporarily storing information of the flash memory; and (fig.7, 712)
a processing circuit, coupled to the register, configured for: receiving a first power signal, corresponding to the SD mode, sent from the electronic device through the first external signal port and a pin VDD1 of the second external signal port, to control and make the SD memory card device enter an initial state; and (paragraph 140-142, i.e., transmitting a sequence of commands to the device, a first one said sequence of commands being supported by one of an industry standard SD protocol and an MMC protocol, and a second one of said sequence of commands being supported by a protocol other than said industry standard SD protocol and said industry standard MMC protocol. Device transmits a predetermine response to the host processor in response to the first one of the sequence of commands establishing communications between the host processor and device by enabling a first protocol processor of plurality of protocol processors to communicate with host processor that communications 
 the plurality of pins used as the data line in the SD mode comprise pins of pin numbers 1, 7, 8, and 9. (paragraph 80, i.e., The contact pins in SD receptacle 710 connect to multi-personality bus switch 712.  In an embodiment, transceivers in multi-personality bus switch 712 buffer data to and from the transmit and receive pairs of differential data lines in the metal contacts for all protocols including SD, USB, PCI-Express, IEEE 1394 Firewire, Serial-Attached SCSI, and Serial ATA, and for MultiMediaCar)
Chou discloses all the limitations as the above but does not explicitly discloses receiving a second power signal sent from the electronic device through one among a pin VDD2 and a pin VDD3 of the second external signal port, to control and make the SD memory card device enter a Linkup state of a PCIe mode, a voltage level of the second power signal being lower than a voltage level of the first power signal; wherein a plurality of pins, used for a data line, of an UHS-I input/output communication interface standard employed by the SD mode of the SD memory card device are shared to be used by another input/output communication interface standard of a PCIe channel with an NVMe protocol employed by the PCIe mode;  However, Fujimoto discloses this. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Fujimoto  with the teaching of Chou so 

As per claim 17, Fujimoto discloses  wherein the processing circuit is used for:
communicate with the electronic device based on a communication connection protocol in the Linkup state of the PCIe mode; (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if 3supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)
controlling the processing circuit operate under the PCIe mode if the communication connection protocol succeeds; and receiving a command CMDO corresponding to the SD mode at a pin CMD employed by the SD mode or receiving a specific clock SDCLK corresponding to the SD mode at a pin CLK employed by the SD mode through the first external signal port and the second external signal port, to control and make the SD memory card device enter the SD mode from the Linkup state if the communication connection protocol fails. (paragraph 142-146, i.e., if a response to the command of S16 has not been transmitted from the memory card within the prescribed time (No at S17), the host device determines that an error has occurred and stops the initialization of the first mode compliant with the SD standard (S20).  S20 includes cases where a card that is not an SD card is connected. the 

As per claim 18, Fujimoto discloses   wherein when the SD memory card device is at the Linkup state of the PCIe mode, the processing circuit controls the SD memory card device go back to the initial state from the Linkup state when the processing circuit detects that the second power signal of the PCIe mode is disabled. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if 3supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)

As per claim 19, Chou discloses a method used in an SD memory card device, an electronic device used as a host having a first external signal port, the SD memory card device at least can operate under an SD mode and have a second external signal port, the SD memory card device to be coupled to the electronic device through the first external signal port and the second external signal port, and the method comprises:
receiving a first power signal, corresponding to the SD mode, sent from the electronic device through the first external signal port and a pin VDD1 of the second external signal port, to make the SD memory card device enter an initial state; (paragraph 140-142, i.e., transmitting a sequence of 
receiving a command CMDO, corresponding to the SD mode, sent from a pin CMD employed by the SD mode from the electronic device or a specific clock SDCLK, corresponding to the SD mode, sent from a pin CLK employed by the SD mode from the electronic device, to make(paragraph 142-146, i.e., if a response to the command of S16 has not been transmitted from the memory card within the prescribed time (No at S17), the host device determines that an error has occurred and stops the initialization of the first mode compliant with the SD standard (S20).  S20 includes cases where a card that is not an SD card is connected. the power supply voltage VDD3 is supplied to the power supply terminal VDD3 of the row R2 of the memory card SD1 (S1).  If the memory card SD1 supports the PCIe standard, when a symbol is transmitted to the row R2 of the memory card SD1 (S3), then there is a response from the memory card SD1 (Yes at S4).)
 the SD memory card device enter the SD mode from the initial state and operate under the SD mode; (paragraph 140-142, i.e., transmitting a sequence of commands to the device, a first one said sequence of commands being supported by one of an industry standard SD protocol and an MMC protocol, and a second one of said sequence of commands being supported by a protocol other than said industry standard SD protocol and said industry standard MMC protocol. Device transmits a predetermine response to the host processor in response to the first one of the sequence of commands 
receiving a command CMD8 sent from the electronic device through the pin CMD wherein the command CMD8 is used to query whether the SD memory card device supports a PCIe mode; (paragraph 140-142, i.e., transmitting a sequence of commands to the device, a first one said sequence of commands being supported by one of an industry standard SD protocol and an MMC protocol, and a second one of said sequence of commands being supported by a protocol other than said industry standard SD protocol and said industry standard MMC protocol. Device transmits a predetermine response to the host processor in response to the first one of the sequence of commands establishing communications between the host processor and device by enabling a first protocol processor of plurality of protocol processors to communicate with host processor that communications between host processor and the device are performed by the first protocol processor wherein first protocol processor supports of of SD protocol.)
the plurality of pins used as the data line in the SD mode comprise pins of pin numbers 1, 7, 8, and 9. (paragraph 80, i.e., The contact pins in SD receptacle 710 connect to multi-personality bus switch 712.  In an embodiment, transceivers in multi-personality bus switch 712 buffer data to and from the transmit and receive pairs of differential data lines in the metal contacts for all protocols including SD, USB, PCI-Express, IEEE 1394 Firewire, Serial-Attached SCSI, and Serial ATA, and for MultiMediaCar)
	Chou discloses all the limitations as the above but does not explicitly discloses responding the electronic device that the SD memory card device does not support the PCIe mode and maintain at the SD mode if the PCIe mode is not supported; and responding the electronic device that the SD memory card device supports the PCIe mode if the PCIe mode is supported, and then receiving a 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Fujimoto  with the teaching of Chou so as to By assigning signals used in communication in the second mode compliant with the PCIe standard to the row R2 and making it possible for the memory card SD1 to support communication according to the PCIe standard, data transfer speed can be increased. Hence, design to increase the data transfer speed of the memory card SD1 can be facilitated, and the development cost can be reduced.

As per claim 20, Fujimoto discloses  the method further comprising: communicating with the electronic device based on a communication connection protocol in the Linkup state of the PCIe mode; (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode 
operating under the PCIe mode if the communication connection protocol succeeds; and
receiving the command CMDO, corresponding to the SD mode, sent from the pin CMD employed by the SD mode or the specific clock SDCLK, corresponding to the SD mode, sent from the pin CLK employed by the SD mode, from the electronic device through the first external signal port and the second external signal port to make the SD memory card device enter the SD mode from the Linkup state if the communication connection protocol fails. (paragraph 142-146, i.e., if a response to the command of S16 has not been transmitted from the memory card within the prescribed time (No at S17), the host device determines that an error has occurred and stops the initialization of the first mode compliant with the SD standard (S20).  S20 includes cases where a card that is not an SD card is connected. the power supply voltage VDD3 is supplied to the power supply terminal VDD3 of the row R2 of the memory card SD1 (S1).  If the memory card SD1 supports the PCIe standard, when a symbol is transmitted to the row R2 of the memory card SD1 (S3), then there is a response from the memory card SD1 (Yes at S4).)

As per claim 21, Fujimoto discloses  the method further comprising:
in the Linkup state of the PCIe mode, controlling the SD memory card device go back to the initial state from the Linkup state when detecting that the second power signal of the PCIe mode is disabled. (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the 

As per claim 22, Fujimoto discloses  A flash memory controller of an SD memory card device, the SD memory card device to be coupled to an electronic device, the electronic device to be at a host and having a first external signal port, the SD memory card device at least can operate under an SD mode and have a second external signal port, the second external signal port having multiple pins to be coupled to multiple pins of the first external signal port of the electronic device, the SD memory card device further having a flash memory, the flash memory controller being coupled between the flash memory and the second external signal port and comprises:
a register, used for temporarily storing information of the flash memory; and(figure 7)
a processing circuit, coupled to the register, (fig.7) used for: receiving a first power signal, corresponding to the SD mode, sent from the first external signal port and a pin VDD1 of the second external signal port from the electronic device, to control and make the SD memory card device enter an initial state; (paragraph 140-142, i.e., transmitting a sequence of commands to the device, a first one said sequence of commands being supported by one of an industry standard SD protocol and an MMC protocol, and a second one of said sequence of commands being supported by a protocol other than said industry standard SD protocol and said industry standard MMC protocol. Device transmits a predetermine response to the host processor in response to the first one of the sequence of commands 
receiving a command CMDO, corresponding to the SD mode, through the pin CMD employed by the SD mode sent from the electronic device or a specific clock SDCLK, corresponding to the SD mode, through a pin CLK employed by the SD mode sent from the electronic device, to control and make the SD memory card device enter the SD mode from the initial state and operated under the SD mode; (paragraph 142-146, i.e., if a response to the command of S16 has not been transmitted from the memory card within the prescribed time (No at S17), the host device determines that an error has occurred and stops the initialization of the first mode compliant with the SD standard (S20).  S20 includes cases where a card that is not an SD card is connected. the power supply voltage VDD3 is supplied to the power supply terminal VDD3 of the row R2 of the memory card SD1 (S1).  If the memory card SD1 supports the PCIe standard, when a symbol is transmitted to the row R2 of the memory card SD1 (S3), then there is a response from the memory card SD1 (Yes at S4).)
communication interface standard employed by the SD mode comprise pins of pin numbers 1, 7, 8, and 9. (paragraph 80, i.e., The contact pins in SD receptacle 710 connect to multi-personality bus switch 712.  In an embodiment, transceivers in multi-personality bus switch 712 buffer data to and from the transmit and receive pairs of differential data lines in the metal contacts for all protocols including SD, USB, PCI-Express, IEEE 1394 Firewire, Serial-Attached SCSI, and Serial ATA, and for MultiMediaCar)
	Chou discloses all the limitations as the above but does not explicitly receiving a command CMD8 through the pin CMD sent from the electronic device, the command CMD8 being used for querying whether the SD memory card device supports a PCIe mode;using the processing circuit to respond the electronic device that the secure digital memory card device does not support the PCIe 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Fujimoto  with the teaching of Chou so as to By assigning signals used in communication in the second mode compliant with the PCIe standard to the row R2 and making it possible for the memory card SD1 to support communication according to the PCIe standard, data transfer speed can be increased. Hence, design to increase the data transfer speed of the memory card SD1 can be facilitated, and the development cost can be reduced.

As per claim 23, Fujimoto discloses  wherein the processing circuit is used for:
communicating with the electronic device based on a communication connection protocol in the Linkup state of the PCIe mode; (paragraph 47-50, i.e., to determine whether the memory card SD1 is to communicate in the second mode compliant with the UHS-II standard or in the second mode compliant with the PCIe standard, the power supply voltage VDD2 or the power supply voltage VDD3 can be used.  When the power supply voltage is applied to the power supply terminal VDD2 or the power supply terminal VDD3 of the terminal group PA2, if supporting the UHS-II, the memory card SD1 can communicate using a UHS-II bus mode.  When the power supply voltage VDD3 is applied to the power supply terminal VDD3 of the terminal group PA2, if 3supporting the PCIe standard, the memory card SD1 can communicate in a PCIe bus mode.)
controlling the SD memory card device operate under the PCIe mode if the communication connection protocol succeeds; and receiving the command CMDO, corresponding to the SD mode, at the pin CMD employed by the SD mode or the specific clock SDCLK, corresponding to the SD mode, at the pin CLK employed by the SD mode through the first external signal port and the second external signal port if the communication connection protocol fails, to control and make the SD memory card enter the SD mode from the Linkup state. (paragraph 142-146, i.e., if a response to the command of S16 has not been transmitted from the memory card within the prescribed time (No at S17), the host device determines that an error has occurred and stops the initialization of the first mode compliant with the SD standard (S20).  S20 includes cases where a card that is not an SD card is connected. the power supply voltage VDD3 is supplied to the power supply terminal VDD3 of the row R2 of the memory card SD1 (S1).  If the memory card SD1 supports the PCIe standard, when a symbol is transmitted to the row R2 of the memory card SD1 (S3), then there is a response from the memory card SD1 (Yes at S4).)


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2185
/TIM T VO/            Supervisory Patent Examiner, Art Unit 2185